           Case 1:17-cr-00548-PAC Document 177 Filed 11/06/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------- -----------------X

UNITED STATES OF AMERICA
                                                                       S-2 17 Cr. 548 (PAC)
                          -v-
                                                                       ORDER
JOSHUA ADAM SCHULTE,

                          Defendant.

------------------------------------------------X

         HONORABLE PAUL A. CROTTY, United States District Judge:

         On September 26, 2019, the Court issued its Memorandum and Order (Docket 147)

denying defendant's motion to sever Counts 4 and 11 (the "MCC Counts") and defendant's

request for the appointment of Curcio counsel to advise defendant with respect to the likely

testimony of the Federal Defenders of New York attorneys, Larsen and Shroff on the attorney-

witness rule. 1 Two weeks later, on October 10, 2019, the Federal Defenders of New York stated

that it had determined that in light of the Court's ruling, it could no longer effectively represent

the defendant and asked to be relieved as counsel. According to the Federal Defenders, since

"Ms. Shroff is both lead trial counsel and one of the potential fact witnesses on an important

subject, she cannot objectively assess [the strategy decision of] whether she or Mr. Larsen would

make the most effective witness" or whether "both witnesses are essential." (See October 10,

2019 Letter, Docket 150, at 3, 6). Defendant asked that Curcio counsel be assigned to "advise

Mr. Schulte with respect to the potential testimony" of Ms. Shroff and Mr. Larsen. (See id. at 1).




1
 Even if the Court granted severance of the MCC Counts it would not eliminate the specific evidence issue raised
by the Federal Defenders (i.e., the attorney-witness matter) because evidence relating to the MCC Counts may be
admissible at trial on the Wikileaks counts.

                                                        1
          Case 1:17-cr-00548-PAC Document 177 Filed 11/06/19 Page 2 of 4



        On October 15, 2019, the Government responded, (Dkt. 154), that the Federal Defenders'

motion to be relieved should be denied, and, if the Court felt it necessary, that conflict-free

counsel be appointed to advise defendant about the specific evidence at issue now: the testimony

of Ms. Shroff and/or Mr. Larsen concerning their advice to Mr. Schulte about recording his

thoughts and feelings in notebooks as opposed to filing prose applications, which could be used

against him. The advice relates to evidence that the Government intends to introduce to prove

Counts 4 and 11 ("the MCC Counts") of the superseding indictment.

        On October 16, 2019, the Federal Defenders responded. (Dkt. 157.) The letter points out

that this is not the usual Curcio situation where one party moves to disqualify or relieve

adversary counsel. Here, instead, the motion to be relieved is made by the defendant's own

lawyers to protect their client's own interests. The Federal Defenders argue that the test is

"whether the lawyers' testimony could be significantly useful to the client." 2 (Dkt. 157 at 1-2.)

But pursuit of this testimonial path creates other difficulties as it may waive the attorney-client

privilege and open the door to other lines of inquiry regarding the MCC Counts.

    "The authority of federal courts to disqualify attorneys derives from their inherent power to

'preserve the integrity of the adversary process.' "Hempstead Video, Inc. v. Inc. Vilt. of Valley

Stream, 409 F.3d 127, 132 (2d Cir. 2005) (quoting Bd. of Educ. v. Nyquist, 590 F.2d 1241, 1246

(2d Cir. 1979)). Although courts look to state disciplinary rules which provide valuable

guidance when considering motions for disqualification, a violation of those rules may not

warrant disqualification. See id. Instead, disqualification is warranted only if"an attorney's

conduct tends to taint the underlying trial." GS/ Commerce Sols., Inc. v. BabyCenter, L.L.C.,

618 F.3d 204, 209 (2d Cir. 2010).


2Courts, however, consider both whether testimony would be significantly useful and whether testimony is
necessary to a client's case. See e.g., Kubin v. Miller, 801 F. Supp. 1101, 1113 (S.D.N.Y. 1992).

                                                        2
           Case 1:17-cr-00548-PAC Document 177 Filed 11/06/19 Page 3 of 4




       It is not at all clear whether the proposed advice of counsel testimony by Mr. Larsen and

Ms. Shroff provides a defense to Counts 4 and 11 which cover inter alia the transmission of

classified data and the use of false exculpatory notes. There is doubt whether an attorney's

advice to keep a journal, as opposed to filing pro se applications, provides a defense to the MCC

Counts. Finally, it is far from clear whether simply because one attorney witnessed another

attorney give advice, that both attorneys must testify, or that the defendant would be at a

disadvantage unless both attorneys testify. The proposed testimony that both Mr. Larsen and

Ms. Shroff intend to provide may simply be cumulative. See e.g., Miller, 801 F. Supp. at 1113

("An attorney whose testimony would merely corroborate the testimony of others may not be

subject to disqualification"); MacArthur v. Bank of New York, 524 F. Supp. 1205, 1208---09

(S.D.N.Y. 1981) ("[A]n additional corroborative witness would almost always be of some use to

a party, but might nevertheless be essentially cumulative. At some point, the utility of additional

corroboration is de minimus and does not require the attorney's disqualification.").

   In light of the significance of the issue, however, and the difficulty with predicting potential

conflicts, the Court will grant Defendant's request for a Curcio hearing. See Wheat v. United

States, 486 U.S. 153, 162-63 (1988) ("The likelihood and dimensions of nascent conflicts of

interest are notoriously hard to predict, even for those thoroughly familiar with criminal trials.").

       The Court will appoint a conflict-free Curcio counsel to advise defendant about the

"specter of conflict" at issue-that is, the attorney-witness matter. In order to make the

independent counsel's advice meaningful, the defendant must disclose the proposed testimony by

the two attorney-witnesses. Curcio counsel should advise Schulte on at least the following

matters:




                                                  3
         Case 1:17-cr-00548-PAC Document 177 Filed 11/06/19 Page 4 of 4




   1.   The advocate-witness rule and what specific testimony Schulte would be required to

        forgo as well as what testimony would be presented

   2. The advisability of agreeing to a testimonial stipulation to corroborate Mr. Larsen's in-

        person testimony

   3. Whether Schulte should pursue this testimony at all, any potential waiver of attorney-

        client privilege, and the potential that such testimony may open the door to further

        evidence ofSchulte's MCC conduct

   4. The benefits and risks of altered trial strategy and the appointment of new counsel


Dated: New York, ~ew York
       November_, 2019


                                                     SO ORDERED



                                                      PAULA. CROTTY
                                                      United States District Judge




                                                 4
